               Case 3:19-cv-02071-RS Document 10 Filed 05/09/19 Page 1 of 2




 1   Rachel Kaufman (SBN 259353)
     rachel@kaufmanpa.com
 2   KAUFMAN P.A.
     400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4

 5   David S. Ratner, Esq. (SBN 316267)
     David Ratner Law Firm, LLP
 6   david@davidratnerlawfirm.com
     33 Julianne Court
 7   Walnut Creek, CA 94595
     Telephone: (917) 900-2868
 8
     Facsimile: (925) 891-3818
 9
     Attorneys for Plaintiff and the putative Classes
10
                            IN THE UNITED STATES DISTRICT COURT
11
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13
       BRYAN EDWARDS, individually and on                   Case no. 3:19-cv-02071-NC
14     behalf of all others similarly situated,
                                                         CLASS ACTION COMPLAINT
15                    Plaintiff,
                                                         DEMAND FOR JURY TRIAL
16
       v.
17
       EHEALTH INC., a Delaware corporation,
18
                      Defendant.
19

20
                                   NOTICE OF VOLUNTARY DISMISSAL
21

22          Plaintiff Bryan Edwards hereby dismisses his claims against Defendant eHeath Inc.

23   without prejudice with each party to bear its own attorneys’ fees and costs.

24
            Dated: May 9, 2019                     /s/ Rachel E. Kaufman
25                                                 Rachel Kaufman (SBN 259353)
                                                   rachel@kaufmanpa.com
26
                                                   KAUFMAN P.A.
27                                                 400 NW 26th Street

28
     Case 3:19-cv-02071-RS Document 10 Filed 05/09/19 Page 2 of 2



                                Miami, FL 33127
 1
                                Telephone: (305) 469-5881
 2
                                David S. Ratner, Esq. (SBN 316267)
 3                              David Ratner Law Firm, LLP
                                33 Julianne Court
 4                              Walnut Creek, CA 94595
 5                              Telephone: (917) 900-2868
                                Facsimile: (925) 891-3818
 6                              Email: david@davidratnerlawfirm.com

 7                              Attorneys for Plaintiff and the putative Classes
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                NOTICE OF VOLUNTARY DISMISSAL
                       Case no. 3:19-cv-02071-NC
28                                 -2-
